DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is responsive to the amendment filed on March 1, 2021. Claims 1-19 are pending with claims 6 and 12-19 being withdrawn.

Response to Arguments
Applicant's arguments filed March 1, 2021 have been fully considered but they are not persuasive. Applicant alleges that the restriction and election of species are improper, and that there is not a serious burden (pages 7-8). Applicant further argues that Costello (US 2020/0274236) does not disclose (1) at least one circumferential slot on the inner diameter, and (2) the communication lead extends circumferentially along the interior surface of the casing body (pages 9-10).
	There do not appear to be new arguments about the restriction and election of species, and the previous arguments about the distinction of the groups and species and search burden have been addressed in the Non-Final Rejection on December 28, 2020 (see pages 2-3).
	The Examiner maintains that Costello discloses at least one circumferential slot on the inner diameter, and communication lead extending circumferentially along the interior surface of the casing body. Costello discloses patch antenna array sensors (102) extending in the circumferential direction opposing the blade tip (110, see Fig. 1) and further shows a cross-sectional view of the sensors (102) in the plane parallel to the flow path with the sensor disposed in between portions of the engine shroud substrate (202, see Fig. 2). As indicated in the rejection of claim 9, a circumferential slot is formed in between adjacent portions of the engine shroud substrate (see I, II below in annotated Fig. 2 of Costello). Note that each sensor includes an array of antennas (302) extends along a diametric plane opposing the blade tip (see Figs. 1, 3-4) at an inner diameter of a casing, and thus, the sensor has a length dimension along a circumference of the casing which corresponds to the claimed circumferential groove.

    PNG
    media_image1.png
    418
    524
    media_image1.png
    Greyscale

Applicant further argues that there is not a communication lead extending circumferentially along the interior surface of the casing body. Each of the sensors (102) includes a patch antenna array (302) is embedded in the CMC body (310, see Figs. 3-4). The patch antenna array (302) of the sensor (102) including the communication leads (electrodes, par. 25, not labeled Figs. 5) are formed in a plane of the patch antenna array opposing the blade tip and the communication leads extend in the circumferential direction (at least partially) based on the structure of the sensor and runs as shown in Fig. 5. Note that the patch antenna array is positioned circumferentially along the interior surface of the casing since the array is positioned opposing the blade tip. Assuming arguendo that “along the interior surface of the casing body” requires that the communication leads be positioned on the inner diameter, the abradable layer 208 can be omitted (see par. 13) which would result in the patch antenna array being at an inner diameter of the casing. Accordingly, the Examiner maintains that Costello discloses the claimed elements.
.

Claim Objections
Claim 9 is objected to because of the following informalities: in claim 9, line 2, it appears that “further an” should be changed to --further includes an--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting mounting member in claims 8, and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 recites the limitation "the first at least partially circumferentially extending slot" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Note that claim 11 does not depend on claim 9, and that “first” is positioned adjacent to “slot” in claim 9, line 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Costello (US 2020/0274236).
	In regards to claim 1, Costello discloses a casing (106) for a turbomachine, the casing comprising: 
a casing body including an interior surface and an exterior surface (Figs. 1-3), the interior surface of the casing body including an inner diameter and at least one circumferential slot (defined in between adjacent portions of 202, Fig. 2); 
at least one sensor (102 including antenna elements 402 Figs. 2-5) coupled relative to the interior surface of the body, the at least one sensor positioned in one of the at least one circumferential slot on the inner diameter of the casing body (Fig. 2) and at most only partially extending through the casing body (Fig. 3, see par. 21 with the CMC substrate 306 corresponding to the CMC engine shroud 106); and 
a communications lead (see  “electrodes” and “lines”, pars. 25-26, Fig. 5) operatively coupled to the at least one sensor (pars. 25-26, Fig. 5), 
wherein the communications lead extends circumferentially along the interior surface of the casing body (Fig. 5).

Claim(s) 1 is/are also rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gay (FR 2,784,179 A1, citations are made to the attached machine translation).
	In regards to claim 1, Gay discloses a casing (CT) for a turbomachine, the casing comprising: 
a casing body including an interior surface (SI) and an exterior surface (Figs. 6-7), the interior surface (SI) of the casing body including an inner diameter and at least one 
at least one sensor (1a; ME1, ME2) coupled relative to the interior surface of the body, the at least one sensor positioned in one of the at least one circumferential slot on the inner diameter of the casing body (Figs. 6-7) and at most only partially extending through the casing body (Figs. 6-7); and 
a communications lead (line in between pads 17a and TRa; line between pads and TRb, Figs. 6-7) operatively coupled to the at least one sensor (Figs. 6-7), 
wherein the communications lead extends circumferentially along the interior surface of the casing body (Figs. 6-7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costello (US 2020/0274236) in view of Moeckel (US Patent Application 2010/0290906).
In regards to claim 2, Costello discloses the at least one sensor and communications lead are positioned in a space in the interior surface of the casing body (Figs. 2, 4, 5).
Costello does not disclose the at least one sensor and communications lead are positioned in a space between mounts for a pair of stages of nozzles.
Moeckel discloses a sensor of blade tip clearances positioned between mounts for a pair of stages of nozzles (see sensor 502 for tips of blade 40b between stages of nozzles 40a, 40b, Figs. 2, 5).

In regards to claim 7, Costello discloses the at least one sensor is at least partially embedded in the interior surface of the casing body in a space (Figs. 2, 4, 5).
Costello does not disclose the space is between mounts for a pair of stages of nozzles.
Moeckel discloses a sensor of blade tip clearances positioned between mounts for a pair of stages of nozzles (see sensor 502 for tips of blade 40b between stages of nozzles 40a, 40b, Figs. 2, 5).
Costello discloses a sensor arrangement in a casing at the clearance of a blade tip in a gas turbine which can be applied within the compressor or turbine regions, however is silent about whether the sensor arrangement at the blade tip clearance region is between pair of stages of nozzles. Moeckel, which is also directed to a sensor region of a compressor of a gas turbine, discloses a sensor arrangement at the blade tip clearance region is between pair of stages of nozzles to a gas turbine engine for pressurizing the airflow successively in axial stages (par. 26). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the casing of Costello by providing the space between mounts for a pair of stages of nozzles, as taught by Moeckel, to pressurize or guide the airflow successively in axial stages (par. 26).
In regards to claim 8, Costello discloses a first mounting member (308) in which the at least one sensor is mounted (Figs. 3-4 with the sensor being the antenna elements embedded in 308), the first 
Costello does not disclose the space is between mounts for a pair of stages of nozzles.
Moeckel discloses a sensor of blade tip clearances positioned between mounts for a pair of stages of nozzles (see sensor 502 for tips of blade 40b between stages of nozzles 40a, 40b, Figs. 2, 5).
Costello discloses a sensor arrangement in a casing at the clearance of a blade tip in a gas turbine which can be applied within the compressor or turbine regions, however is silent about whether the sensor arrangement at the blade tip clearance region is between pair of stages of nozzles. Moeckel, which is also directed to a sensor region of a compressor of a gas turbine, discloses a sensor arrangement at the blade tip clearance region is between pair of stages of nozzles to a gas turbine engine for pressurizing the airflow successively in axial stages (Moeckel par. 26). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the casing of Costello by providing the space between mounts for a pair of stages of nozzles, as taught by Moeckel, to pressurize or guide the airflow successively in axial stages (Moeckel par. 26).
In regards to claim 9, the modified casing of Costello comprises the at least one circumferential slot further includes an at least partially circumferentially extending first slot (unlabeled axially in between I and II, see annotated Fig. 2 below) in the space in the interior surface between the mounts for the pair of the plurality of stage nozzles (as modified above by Moeckel, see Moeckel Fig. 5), wherein the first mounting member is positioned in the at least partially circumferentially extending first slot (Costello Figs. 2-3, pars. 20-21).

    PNG
    media_image2.png
    417
    462
    media_image2.png
    Greyscale

Annotated Figure 2 of Costello
In regards to claim 10, the modified casing of Costello comprises at least one second sensor (Costello 102) coupled relative to the interior surface of the casing body in the space between mounts for the pair of stages of nozzles, the at least one second sensor being axially distant from the at least one sensor (Costello Fig. 2) and at most only partially extending through the casing body (Costello Fig. 3).
In regards to claim 11, the modified casing of Costello comprising:
a second mounting member (Costello 308) in which the at least one second sensor is mounted (Costello par. 22, Figs. 2-3 with the antennas of the sensor being embedded in 308); and 
an at least partially circumferentially extending second slot in the space and axially distant from the first at least partially circumferentially extending slot in the interior surface between the mounts for the pair of the plurality of stage of nozzles (see Moeckel Fig. 5), wherein the second mounting member is positioned in the at least partially circumferentially extending second slot (Costello Fig. 2).

s 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costello (US 2020/0274236) in view of Moeckel (US 2010/0290906) and in further view of Stowe (US Patent 4,395,827).
In regards to claim 3, the modified casing of Costello comprises the at least one sensor includes a plurality of sensors (Cosello 102) coupled relative to the interior surface of the casing body (Costello Figs. 1-2) in the space between the mounts for the pair of stages of nozzles (see Moeckel Fig. 5).
The modified casing of Costello lacks the communications leads of the plurality of sensors exit the casing body at a single exit opening.
Stowe discloses communications leads (33) exit a body at a single exit opening (via cable 34, Col. 5, lines 29-30, Fig. 1).
Costello discloses communications leads from the sensors, however do not disclose the leads exit the body at a single exit opening. Stowe, which is also directed to a sensor arrangement of leads in a turbomachine, discloses the communication leads exit the body at a single exit opening to group the leads to avoid the need to accommodate separate wires (Stowe Col. 5, lines 29-31). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the casing of Costello by providing the communications leads exit the body at a single exit opening, as taught by Stower, such that the communications leads of the plurality of sensors exit the body at a single exit opening, to group the leads to avoid the need to accommodate separate wires (Stowe Col. 5, lines 29-31).
In regards to claim 5, the modified casing of Costello comprises the plurality of sensors (102) are axially spaced in the space between the mounts for the pair of stages of nozzle (Costello Fig. 2, Moeckel Fig. 5)

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costello (US 2020/0274236) in view of Moeckel (US 2010/0290906) and in view of Stowe (US Patent 4,395,827), and in further view of McCallum (US 2010/0296911).

McCallum discloses combinations of types of sensors which measure different operational parameters of the turbomachine (pars. 26-27).
Costello discloses sensors for determining a tip clearance, however is silent about measuring different operational parameters of the turbomachine. McCallum further discloses that other types of sensors which measure different operation parameters to provide redundancy and/or additional measurements for the operation of the turbomachine. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the casing of Costello by providing at least two of the plurality of sensors measure different operational parameters of the turbomachine, as taught McCallum, to provide redundancy and/or additional measurements to improve operation of the turbomachine.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        

3/17/2021